             Case 1:19-cr-00173-LMB  Document
                                  UNITED      9 DISTRICT
                                         STATES Filed 03/22/19
                                                          COURTPage 1 of 1 PageID# 31
                                  EASTERN DISTRICT OF VIRGINIA
                                      ALEXANDRIA DIVISION

 UNITED STATES                                     JUDGE: MICHAEL S. NACHM^OFF
                                                   CASE N0.:__43^£vVoJ_32_
                                                   HEARING:
 vs.                                               DATE:
                                                   TIME:


 DEFENDANT(S)                    f
                                                   REPORTEI^^^SoLD SYSTEM
                                                   CLERK: CHRISTINA MARQUEZ
 COUNSEL FOR UNITED STATES:
 COUNSEL FOR DEFENDANT:
 INTERPRETER:                                     LANGUAGE
Jt><^FT. APPEARED( )THROUGH COUNSEL( )FAILED TO APPEAR( )WARRANT TO BE ISSUED
J><1^LE 5 ADVISEMENT                              ( )DEFT. ADMITS( )DENIES VIOLATION
(     )COURT TO APPOINT COUNSEL                   ( )COURT FINDS DEFT. IN VIOLATION
(     )DEFT.TO RETAIN COUNSEL                     ( )DEFT CONTINUED ON PROBATION
(     )CONTACT PREVIOUS COUNSEL & REAPPOINT
{     )PRELIMINARY EXAMINATION WAIVED
(     )COURT FINDS PROBABLE CAUSE
(     )GOVT NOT SEEKING DETENTION
( )U.S. REQUESTS DETENTION( )GRANTED( )DENIED
 I )DEFT PLAC§P ON PR BOND WITH CONDITIONS        ( )DEFT CONTINUED ON BOND
J>^EFfX[^MANDED
 CONDITIONS OF RELEASE:
 ($        )UNSECURED($          )SECURED( )PTS( )3"^° PARTY( )TRAVEL RESTRICTED
( )APPROVED RESIDENCE{ )SATT( )PAY COSTS( )ELECTRONIC MONITORING
( )MENTAL HEALTH TEST/TREAT( )ROL( )NOT DRIVE( )FIREARM( )PASSPORT
 { )AVOID CONTACT( )ALCOHOL & DRUG USE( )EMPLOYMENT

 MINUTES:


( )GOVT ADDUCED EVIDENCE & RESTS( )EXHIBITS:,

( )DEFT ADDUCED EVIDENCE & RESTS( )EXHIBITS:,

                     y^wrtr- h(                        "fyiiO-l 4r)Ke.              tJ




( )GOVT.(      )DEFT.( )JOINT MOTION TO CONTINUE( )GRANTED( )DENIED

 NEXT APPEARANCE:
                            a \                                 AtJ2=lL^O_          AM Ok PM
           ( )STATUS( )TRIAL(      JURY(       JPLEAj; )SRNT( )PBV( )SRV( )VCR( )
( )ARRAIGN {     )IDENTlTYis^THERJUDGE
( )MATTER CONTINUED FOR FURTHER PROCEEDINGS BEFORE THE GRAND JURY

( )RELEASi:ORDER GIVEN TO USMS
